Citation Nr: 0903095	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-35 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic skin rash. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right arm disability. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability. 

6.  Entitlement to a rating in excess of 20 percent for right 
thumb fracture residuals.

7.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right wrist prior to November 18, 
2005.

8.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the right wrist since November 18, 
2005.

9.  Entitlement to an effective date earlier than February 5, 
2004, for the award of service connection for degenerative 
changes of the right wrist.  

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from February 1975 to March 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2008, the veteran testified before the undersigned 
Veterans Law Judge sitting at the Wichita, Kansas RO.  A 
transcript of that hearing is of record.

In September 2006, the RO reopened the veteran's claims for 
service connection for chronic skin rash, a right arm 
disability and a right shoulder disability finding that new 
and material evidence had been submitted.  However, before 
the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996); 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied 
claims ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).

The issues of entitlement to a rating in excess of 10 percent 
prior to November 18, 2005 for right wrist disability, 
entitlement to a rating in excess of 20 percent since 
November 18, 2005 for right wrist disability, and entitlement 
to a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not submitted or identified competent 
medical evidence of a nexus between his cervical disc disease 
and active service and it is not shown by competent medical 
evidence to be related to any service-connected disability.

2.  The competent and probative evidence does not establish 
the presence of a current thoracic spine disability.  

3.  Claims for service connection for a skin rash, a right 
arm disability and a right shoulder disability were denied by 
the RO in January 1998 and not appealed; the January 1998 
rating action was the last final denial as to those issues on 
any basis before the present attempt to reopen the claims.  

4.  The evidence received since the January 1998 rating 
decision is new, but does not raise a reasonable possibility 
of substantiating the underlying claims for service 
connection, and therefore is not material evidence.  

5.  The veteran is assigned the maximum schedular rating 
assignable for his right thumb fracture residuals.  It is not 
shown to be manifested by ankylosis or a functional loss 
equivalent to amputation of that digit; it does not affect 
the functioning of the other fingers of the right hand, and 
does not interfere with the overall function of the right 
hand.  

6.  The veteran's right thumb fracture residuals do not 
present an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.

7.  The veteran was separated from active military service in 
March 1977, and initiated his claim for service connection 
for a right wrist disability by submitting a written informal 
claim on February 5, 2004, more than one year after his 
separation.

8.  In November 2004, the RO granted service connection and 
assigned a 10 percent rating for degenerative changes of the 
right wrist, effective February 5, 2004, the date of the 
claim.

9.  The RO was not in possession of any communication prior 
to February 5, 2004 that can reasonably be construed as a 
formal or informal claim for entitlement to VA compensation 
benefits based on a right wrist disability.  






CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  A thoracic spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The RO's unappealed January 1998 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  

4.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
chronic skin rash.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

5.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
right arm disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

6.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

7.  The criteria for an evaluation in excess of 20 percent 
for service-connected right thumb fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Codes (DCs) 5224, 5228 
(2008). 

8.  The criteria for an effective date prior to February 5, 
2004, for the grant of service connection for degenerative 
changes of the right wrist have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

cervical and thoracic spine

Service treatment records (STRs) fail to reveal any 
significant symptomatology involving the cervical or thoracic 
spine.  Although, in December 1976, the veteran was treated 
for injuries sustained in a fall, the injuries were confined 
to the right thumb and wrist.  There were no complaints or 
findings pertaining to the cervical or thoracic spine.  

The veteran's separation physical in March 1977, shows that 
only a healed Bennett's fracture of the right thumb was 
highlighted and service connection was subsequently 
established for right thumb fracture residuals, as well as 
degenerative changes of the right wrist.  Given the 
opportunity to identify any additional history or symptoms 
associated with the in-service injury, there were no 
complaints or findings pertaining to the cervical or thoracic 
spine.  As a result, STRs do not affirmatively establish that 
chronic cervical/thoracic spine disorders had their onset 
during service.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999).  

Rather, the medical evidence tends to establish that the 
veteran developed current spinal disability many years after 
his separation from active service.  Essentially there are no 
pertinent clinical records associated with the claims file 
until 1997, when he underwent VA examination.  X-rays at that 
time showed disc space narrowing at the C3-4-5 and C6-7.  The 
clinical impression was degenerative joint disease of the 
cervical spine.  Here, the presence of symptoms 20 years 
after the veteran completed service in 1977 leaves a 
significant gap between service separation and the initial 
confirmation of the disability, with no clinical support for 
acute or inferred manifestations or continued symptoms.  In 
fact, the Court has held that the absence of evidence of a 
cervical spine disability in the STRs or of persistent 
symptoms of such disorder between separation from service 
along with the first evidence of it years later constitutes 
negative evidence tending to disprove the assertion that the 
veteran was disabled from any disease or injury during his 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

The Board notes that this conclusion is further supported by 
a September 2004 VA examination report.  At that time, the 
veteran denied a history of specific injury to the neck or 
spine during service.  Following review of the claims file 
and examination of the veteran, the examiner concluded the 
cervical disc disease was not directly related to the in-
service thumb fracture and did not otherwise provide a nexus 
between the disc disease and military service.  This medical 
opinion is consistent with the veteran's medical history and 
uncontroverted by any other medical evidence of record.  

To the extent that the veteran is claiming service connection 
on a secondary basis, disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.   38 C.F.R. § 3.310 (2008).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, 
based upon the facts in this case, the regulatory change does 
not adversely impact the outcome of the appeal.

Here, the post-service medical evidence fails to indicate 
that the veteran's service-connected right thumb or right 
wrist played a significant role in the development or 
worsening of his diagnosed cervical disc disease.  Thus, the 
Board finds that there is no medical basis for holding that 
the claimed cervical disc disease and any service-connected 
disability are related.  This also refutes any grant of 
service connection on the basis of the judicial precedent in 
Allen, which would be permitted if a service-connected 
disability were causing aggravation of a non service-
connected disability, a relationship which must be shown by 
professional evidence.

With respect to the thoracic spine, service connection is not 
warranted.  Here, the primary impediment to a grant of 
service connection is the absence of medical evidence of a 
diagnosis.  Treatment records, show few, if any, references 
to mid-back pain, with no objective clinical evidence of a 
disability to account for the symptoms.  In addition the 2004 
VA examiner did not indicate any identifiable pathology 
involving the thoracic spine.  While the Board does not 
dispute that the veteran may experience various 
symptomatology, there is no objective clinical confirmation 
that he suffers from an actual disability.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (service connection 
may not be granted for symptoms unaccompanied by a diagnosed 
disability).  In the absence of clear diagnoses of a thoracic 
spine disability, or abnormality which is attributable to 
some identifiable disease or injury during service, an award 
of service connection is not warranted.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the claimed disabilities are related to his 
military service other than lay statements and the veteran's 
testimony given at two personal hearings, one before a 
hearing officer at the RO in June 2007 and another before the 
undersigned Veterans Law Judge in February 2008.  During both 
hearings the veteran essentially reiterated previously 
submitted information consistent with history and complaints 
made during the course of this appeal.  As to the veteran's 
assertions that he sustained injuries to his neck and/or back 
at the time of the in-service thumb fracture, the Board notes 
that he can attest to factual matters of which he had first-
hand knowledge, e.g., acute injury and pain.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, he is not qualified to render an opinion as to the 
causation or etiology of his currently claimed disorder, or 
establish a diagnosis based upon in-service experiences.  See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992) (holding that a 
lay witness can provide an "eye-witness" account of visible 
symptoms, but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury).  The single competent medical opinion in the record 
found that there was no medical basis for holding that any 
spinal disease was incurred in service.  Moreover, the 
veteran has not brought forth or identified any competent 
evidence which would establish a nexus between his disability 
of the spine and military service.  

In view of the foregoing, a preponderance of the evidence is 
against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




II.  Pertinent Law and Regulations for New and Material 
Evidence

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claims be reopened.  
38 U.S.C.A. § 5108.  The RO originally denied the veteran's 
claims for service connection for skin rash, right arm 
disability, and right shoulder disability in January 1998.  
He did not appeal.  The January 1998 rating action was the 
last final denial as to those issues on any basis before the 
present attempt to reopen the claims.  See 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

The veteran's request to reopen his claims was filed in 2004.  
By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the January 
1998 RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

skin rash, right arm, and right shoulder 

As noted previously, the claims for service connection for 
were denied by the RO in January 1998 and not appealed.  The 
RO denied the claims on the basis that there was no record of 
a skin disorder, shoulder condition, or right arm injury 
during service and there was no medical evidence to link any 
of these conditions to service.  Therefore, any "new" 
evidence would have to show current disabilities that were 
incurred in or aggravated by active military service.  

The evidence of record in January 1998 consisted of STRs, 
which show the veteran was treated for a fractured right 
thumb, but with no complaints or findings pertaining to the 
right arm or right shoulder.  These records are also 
completely negative for complaints, findings, or treatment 
for a skin rash.  

A post service VA examination report in October 1997, shows 
the veteran's initial complaints of right shoulder pain.  
However, X-ray of the right shoulder were negative for 
evidence of fracture and dislocation.  The veteran also 
complained of a skin rash, which was attributed to dermatitis 
resulting from contact with his belt buckle.  The examination 
report does not otherwise show that the complaints of right 
shoulder pain or skin rash were manifested as chronic 
diseases and reflects no reference to either as being related 
to military service.

Evidence received since the January 1998 rating decision 
consists of records of ongoing treatment of the veteran's 
different medical conditions dated from 1986 to 2007; the 
veteran's written statements; internet articles; and 
testimony from a personal hearings held in 2007 and 2008.  
The medical records are, in many cases, duplicates of records 
previously submitted to VA and, when they are not duplicates, 
they relate only to continued treatment for the veteran's 
complaints involving the right upper extremity and recurrent 
skin rash.  

In pertinent part, these records show the veteran complained 
of constant right shoulder pain that he related to an injury 
during service in 1976.  He fractured the right thumb at that 
time, but could not recall any specific right shoulder 
injury.  However, he was quite sure that his present symptoms 
were attributable to that 1976 injury and gave the onset of 
shoulder problems as 1980.  The remaining records show the 
veteran's right upper extremity problems were variously 
attributed to tendinitis, degenerative arthritis, and 
impingement syndrome.  However, during VA examination in 
September 2004, the examiner concluded that the veteran's 
shoulder pain was not directly related to his thumb injury in 
1976.  In fact, he opined that the veteran's non service-
connected cervical disc disease was the likely explanation of 
his shoulder symptoms.  

The medical records also show the veteran had been treated 
for a skin rash as early as 1986, but do not otherwise show a 
nexus between any current skin disorder and active service.  

Overall this evidence, to the degree that it is new, is not 
material in that it shows only continued post-service 
treatment and simply is not pertinent to the question of 
whether chronic disabilities involving the skin, right arm or 
right shoulder were incurred in or aggravated by military 
service (the pivotal issue underlying the claims for service 
connection).  Thus, the newly received evidence does not 
relate to unestablished facts needed to substantiate the 
veteran's claims, and thereby it cannot raise a reasonable 
possibility of substantiating them.  

The veteran has offered testimony in a RO hearing in June 
2007 and a Board hearing in February 2008, however the Board 
notes that his testimony essentially constitutes reiterations 
of assertions made in connection with the prior denial, and, 
thus, cannot be considered "new" within the meaning of 38 
C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  In any event, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
medical causation, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For these reasons, the unsupported testimony, 
even if new, cannot serve as a predicate to reopen the 
previously disallowed claims.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claims for 
service connection.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


III.  Pertinent Law and Regulations for Increased Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999). 



right thumb

The veteran's right thumb disability is currently rated as 20 
percent disabling under DC 5224 for unfavorable ankylosis of 
the thumb for both the major and minor hands.  This is the 
highest evaluation available under this rating code.  38 
C.F.R. § 4.71a.  The note that now follows states that it 
should also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

The rating code for limitation of motion of the thumb is also 
for consideration.  Under DC 5228 a maximum of 20 percent is 
assigned for limitation of motion of the thumb with a gap of 
more than two inches (5.1cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the finger.  38 
C.F.R. § 4.71a.

In connection with his current claim for increase, the 
veteran underwent VA examination in September 2004.  He gave 
a history of a fractured right thumb which healed with some 
remaining discomfort.  He also reported a second injury to 
the same thumb in 1984.  The diagnosis was Bennett's fracture 
of the right thumb, which the veteran noted was very similar 
fracture that he had in 1976.  The fracture was surgically 
treated in August 1984 with open reduction and internal 
fixation and pin fixation.  His primary complaint was of pain 
on the radial side of the wrist and thumb.  

Examination revealed well-healed surgical scars at the base 
of the right thumb.  The carpometacarpal joint was prominent 
and very tender.  There was also marked weakness of all thumb 
motions against resistance including extension, flexion, and 
abduction.  Thumb range of motion was limited and painful in 
all planes, but all four fingers on the right hand had full 
extension and flexion with no problem.  The right hand had 
normal circulation, pulses, sensation, and color.  There was 
no sweating, swelling, or deformity.  The examiner concluded 
that it was difficult if not impossible to state whether the 
second thumb fracture resulted in most of the veteran's 
present symptoms or whether the symptoms were due to the 
initial injury.  

Because, the veteran is presently receiving the maximum 
schedular rating available, a higher rating under either DC 
5224 or 5228 is not assignable.  The Board further observes 
that, in light of the holding in Johnston v. Brown, 10 Vet. 
App. 80 (1997), the veteran is not entitled to a higher 
rating under 38 C.F.R. §§ 4.40 and 4.45 as 20 percent is the 
maximum rating available under both DC 5224 and DC 5228.  see 
also Johnson v. Brown, 9 Vet. App 7 (1996).

The Board has considered entitlement to an evaluation under 
other rating codes, but there are no other applicable rating 
codes that provide for an evaluation in excess of 20 percent 
for a right thumb disability.  Only the rating code for 
amputation of the right thumb provides for evaluations 
greater than 20 percent, but the evidence does not show that 
the veteran has suffered amputation of all or part of his 
thumb.  38 C.F.R. § 4.71a, DC 5152.  There are no other 
rating codes under which the veteran's right thumb can be 
evaluated as more than 20 percent disabling.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the veteran that the service-connected 
right thumb has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).




IV.  Pertinent Law and Regulations for Earlier Effective 
Dates 

The veteran contends that an effective date earlier than 
February 5, 2004 is warranted for the grant of service 
connection for right wrist disability.

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

factual background and analysis

An informal claim for service connection for a right wrist 
disability was received on February 5, 2004.  In support of 
this claim is a September 2004 VA examination report which 
noted the veteran's history of fractured right thumb with 
subsequent development of right upper extremity pain, 
particularly involving the wrist.  X-rays showed degenerative 
arthritis or traumatic arthritis in the radial aspect of the 
wrist and the base of the thumb and the interphalangeal joint 
of the thumb.  The examiner concluded that these findings 
were the cause of the veteran's pain in these particular 
joint areas.  In November 2004, the RO granted service 
connection for degenerative changes of the right wrist, 
assigning a 10 percent rating.  The effective date 
established was February 5, 2004, the date of the claim.  

The veteran essentially contends that he injured his right 
wrist at the time of the right thumb fracture in 1976.  He 
states that he has had problems with his right wrist since 
service discharge and therefore is entitled to compensation 
from that point.  However, there is no medical evidence to 
support his contention.  Although the veteran had previously 
filed a claim for service connection for the right thumb 
fracture in 1977, that claim did not indicate a desire or 
intent to claim service connection for the right wrist.  In 
fact, a VA examination report in support of that claim shows 
X-ray findings of the hand were negative for evidence of 
fracture, dislocation, arthritic changes, or any pathologic 
process.  Subsequent VA examination reports between 1979 and 
1997 were consistently negative for evidence of a right wrist 
disability.  The first clinically established finding of 
degenerative changes of the wrist appeared in the 2004 VA 
examination report, which was obtained in connection with the 
veteran's 2004 claim for service connection.  

In this case, the first and only claim for VA benefits for 
the right wrist was the one date-stamped as received at the 
RO on February 5, 2004.  The claims file does not include any 
communication of record dated prior to that time that can be 
construed as an informal claim for benefits.  38 C.F.R. 
§ 3.155(a).  Despite the veteran's assertion that the right 
wrist disability existed earlier than February 2004, "the 
mere presence of the medical evidence [in the record] does 
not establish an intent on the part of the veteran" to seek 
service connection for a condition.  Brannon v. West, 12 Vet. 
App. 32, 135 (1998).  The Court has emphasized this point:  
"The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection . . . but on the date that 
the application upon which service connection was actually 
awarded was filed with VA."

Since all of the evidence indicates that February 5, 2004, 
was the first date the veteran filed a claim for compensation 
for a right wrist disability and there is no evidence 
indicating a current right wrist disability prior to that 
date, the assignment of an effective date prior to February 
5, 2004 is not warranted.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§§ 3.151(a), 3.400(b)(2) (2008).  The pertinent legal 
authority governing effective dates is clear and specific, 
and the Board is bound by it.


V.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letter sent to the veteran in April 2004 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent him letters in July 
2004 and November 2007 informing him of the information 
required by Dingess, supra.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  The 
Board also finds that the November 2007 letter meets the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denials and the evidence needed to reopen the 
claims for service connection.  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained VA medical opinions where necessary.  Thus, 
it appears that all obtainable evidence identified by the 
veteran relative to the claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a thoracic spine disability is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for chronic skin 
rash; the appeal is denied. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for right arm 
disability; the appeal is denied. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right 
shoulder disability; the appeal is denied. 

A rating in excess of 20 percent for right thumb disability 
is denied.

An effective date earlier than February 5, 2004, for the 
award of service connection for degenerative changes of the 
right wrist is denied.  

REMAND

The veteran's right wrist disability is currently rated under 
DC 5215 for limitation of motion due to degenerative joint 
disease.  Yet, some clarification of the nature and extent of 
the service-connected disability appears necessary, as his 
complaints now concern neurological manifestations.

During an orthopedic consultation in March 2004, the veteran 
claimed total allodynia of his right upper extremity.  He 
would not tolerate even superficial palpation on the radial 
aspect of his wrist.  He had extreme cutaneous 
hypersensitivity, such that it was not even possible to 
barely brush his wrist without severe complaints.  The 
examiner noted that X-rays of the right wrist showed 
narrowing of the radial aspect of the wrist joint space, but 
no real secondary arthritic changes.  However during 
orthopedic consultation in November 2005, the examiner noted 
a progression in the posttraumatic degenerative 
osteoarthritic changes involving the right wrist when 
compared to the prior X-rays.  He then recommended clinical 
correlation and complete neurological examination to rule out 
compression neuropathy and carpal tunnel syndrome.  However 
it does not appear that this was accomplished.  

The Board believes that additional effort is necessary to 
clarify the degree to which any neurological symptomatology 
that is present may be considered attributable (by competent 
evidence) to the service-connected right wrist disability, 
rather than nonservice-connected causes.  In evaluating the 
veteran's right wrist, the degree of disability that is 
directly attributable to the service-connected injury 
residuals must be fully taken into account - or in other 
words, it must be determined whether any compression 
neuropathy or carpal tunnel syndrome is separate and distinct 
from the right wrist degenerative changes that characterize 
the veteran's service-connected musculoskeletal disability at 
issue.  

To ensure that the record reflects the current severity of 
the veteran's condition, the Board finds that a more 
contemporaneous examination is needed to properly evaluate 
the service-connected disability under consideration.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  
The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in 2004.  

Also, the veteran is appealing the original assignment of the 
disability ratings for his service-connected right wrist 
disability following the award of service connection.  In 
such a case, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Given the 
foregoing, the disability evaluation must be considered from 
February 2004 to the present.

Finally, since the right wrist claim could have a significant 
impact upon the veteran's claim for TDIU, that issue is 
inextricably intertwined and it is appropriate to defer 
consideration of this claim until the development requested 
is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  
Accordingly, a decision on this issue is deferred pending 
completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the veteran 
additional VCAA notice with regard to his 
increased rating and TDIU claims, such as 
providing him with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  

2.  The veteran should be scheduled for 
VA examination of the service-connected 
right wrist disability.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Any disabling manifestations 
specifically attributable to the 
veteran's service connected right wrist 
disability must be fully outlined and 
differentiated from symptoms caused by 
any non service-connected disorders.

a.  The examiner should conduct range 
of motion testing of the right wrist 
(expressed in degrees, with standard 
ranges provided for comparison 
purposes).  He/she should also render 
specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
right wrist.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the physician should 
indicate whether, and to what extent, 
the veteran likely experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

b.  The examiner should also opine 
whether, in view of the overall 
functional limitations imposed by the 
veteran's right wrist disability, it 
is at least as likely as not that such 
disability is comparable to (1) 
favorable ankylosis in 20 degrees to 
30 degrees dorsiflexion; (2) any other 
position, except favorable; or (3) 
unfavorable in any degree of palmar 
flexion or with ulnar or radial 
deviation.  

c.  Complete information concerning 
any associated neurological 
manifestations should be reported in 
detail.  Specifically, the examiner 
should indicate whether any identified 
compression neuropathy or carpal 
tunnel syndrome is (i) part and parcel 
of (i.e., indistinguishable from) the 
service-connected right wrist injury 
residuals, (ii) a resultant effect 
thereof, or (iii) a wholly unrelated 
entity.  

d.  The examiner should also indicate 
the effect the right wrist disability 
has, if any, on the veteran's current 
level of occupational impairment.  
Specifically, the physician should 
render an opinion as to whether 
service-connected right wrist 
disability causes marked interference 
with employment, or the need for 
frequent periods of hospitalization.  
The conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the increased rating claims 
and the TDIU claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  Make a 
determination as to whether the veteran 
meets the rating criteria for TDIU set 
forth in 38 C.F.R. §§ 4.15, 4.16, and 
whether he is precluded, solely by 
service-connected disabilities, from 
following a substantially gainful 
occupation, to support a TDIU.  

4.  If the benefits sought on appeal 
remain denied, furnish the veteran and 
his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


